Citation Nr: 0118473	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
stomach disorder.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
scabies.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a foot 
disorder.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to nonservice-
connected disability pension.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 9, 1943, to 
February 14, 1944.  He received a certificate of disability 
for discharge due to preexisting pes planus.  An adjudication 
officer furnished the California Department of Employment 
information pertaining to the veteran to include that he had 
less than 90 days of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a stomach disorder, scabies, and a foot 
disorder, and nonservice-connected disability pension.

In October 2000 the veteran withdrew a previous request to 
provide oral testimony before a Member of the Board.


FINDINGS OF FACT

1.  In April 1997 the RO denied reopening the claim of 
entitlement to service connection for a stomach disorder.  



2.  Evidence received since the RO's April 1997 decision is 
either duplicative or cumulative in nature, or does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  In July 1997 the Board denied service connection for 
scabies.  

4.  Evidence received since the Board's July 1997 decision is 
either duplicative or cumulative in nature, or does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  In January 1977 the Board denied service connection for a 
foot disorder.  

6.  Evidence received since the Board's January 1977 decision 
is either duplicative or cumulative in nature, or does not 
bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

7.  In July 1997 the Board denied entitlement to nonservice-
connected disability pension.  

8.  Evidence received since the Board's July 1997 decision is 
either duplicative or cumulative in nature, or does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1997 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for a stomach disorder is not new and material, 
and the veteran's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991& Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).  

2.  Evidence submitted since the July 1997 decision wherein 
the Board denied entitlement to service connection for 
scabies is not new and material, and the veteran's claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5108, 7104; 
VCAA of 2000; Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.§ 5107); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  

3.  Evidence submitted since the January 1977 decision 
wherein the Board denied entitlement to service connection 
for a foot disorder is not new and material, and the 
veteran's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5108, 7104; VCAA of 2000; Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2000).  

4.  Evidence submitted since the July 1997 decision wherein 
the Board denied entitlement to nonservice-connected 
disability pension may not be reopened.  38 U.S.C.A. §§ 5108, 
7104; VCAA of 2000; Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000 (VCAA), Pub. L. No. 106-475 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enlistment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See generally Holliday v. Principi, 14 Vet. 
App. 280; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  A review of the rating actions, statement of the case 
(SOC), and Board decision pertinent to the claims in the 
claimant's appeal reflect that all applicable laws and 
regulations and bases for the RO's determinations have been 
provided during the appeal process.  The Board concludes that 
the discussions in the rating decision and SOC informed the 
veteran of the information and evidence needed to 
substantiate the claim(s) and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any unobtained evidence that might aid this claim 
or that might be pertinent to the bases of the denial.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A Stomach Disorder

The evidence which was of record prior to the April 1997 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a stomach disorder is 
reported in pertinent part below.

A review of the record discloses that the veteran first filed 
a claim for service connection for a stomach disorder in 
April 1971.  He was subsequently informed that no further 
action would be taken on this claim until he submitted 
evidence that showed that such a disorder currently existed.  
In February-March 1974, he was hospitalized at a VA facility 
due to gastric ulcer.  

In February 1976, he again filed a claim for service 
connection for a stomach disorder.  He contended that 
medication that he was given when hospitalized during service 
for skin problems resulted in a chronic stomach disorder.  In 
a June 1976 statement his mother recalled visiting the 
veteran when he was hospitalized in February 1944.  At that 
time, he was being treated for a broken right foot and 
stomach complaints.  

In connection with this claim, the RO reviewed the veteran's 
service medical records (SMRs), together with postservice 
medical records, and statements as submitted by the veteran 
and his mother.  In July 1976, the claim was denied on the 
basis that no chronic stomach disorder was noted in service.  

In January 1977 the Board upheld the RO's decision by denying 
service connection for a gastric ulcer.  The Board noted that 
consideration had been given to private medical records 
received subsequent to the July 1976 RO decision which showed 
that the veteran had experienced intussusception of the ileum 
into the cecum with intestinal obstruction in June 1951.  
Further, the Board noted that the evidence showed that the 
appellant complained of abdominal cramps in June 1962.  An 
upper gastrointestinal (UGI) series in early July 1962 
disclosed a small crater in the duodenum.  

In explaining the bases for the denial, the Board noted 
specifically, that the SMRs were devoid of complaints or 
findings of a stomach disorder.  While the veteran had 
exhibited problems of a gastrointestinal nature in 1951, this 
was more than six years after separation from service and too 
remote from service to be linked to his active duty.  
Moreover, the Board noted that there was no chronic acquired 
stomach disorder noted in 1958, and that it was not until 
1962 when a crater in the duodenum was detected that there 
was actual evidence of a chronic acquired gastrointestinal 
disorder.  Therefore, based on the absence of findings of an 
abdominal disorder in service, the disorders of the abdominal 
viscera experienced after separation were deemed to be too 
remote from service to be associated with active duty.  

At a May 1989 personal hearing the veteran presented 
testimony, in pertinent part, with respect to his claim for 
service connection for a stomach disorder.  

In 1996 the veteran submitted duplicates of service medical 
records dated in 1951 referable to intestinal obstruction 
discussed above.

In April 1997 the RO denied reopening the claim of 
entitlement to service connection for a stomach disorder.

The evidence submitted subsequent to the April 1997 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a stomach disorder is 
reported in permanent part below.

In 1998 the veteran submitted a substantial quantity of 
service and post service medical records which for the most 
part are duplicates of previously submitted medical 
documentation.  Any most recently dated medical documentation 
references his history of stomach symptomatology variously 
diagnosed and does not link such to service on any basis.


Scabies

The evidence which was of record prior to the July 1997 
decision wherein the Board denied reopening the claim of 
entitlement to service connection for scabies is reported in 
pertinent part below.

The veteran first filed a claim for service connection for 
scabies in May 1979.  At that time he contended that he was 
treated for a rash during service and that it now came and 
went on an intermittent basis.  

In connection with this claim, the RO reviewed the veteran's 
SMRs, together with postservice medical records dated through 
the 1970s.  The SMRs do reflect treatment in January 1944 for 
scabies.  

Treatment included application of sulfur ointment, but 
subsequently dated service and postservice records do not 
reflect a chronic skin disorder.  Therefore, the RO denied 
the veteran's claim for service connection in an August 1979 
rating decision.  The RO's decision was upheld in a January 
1977 decision.  In making its determination, the Board 
specifically noted that scabies was not reported upon VA 
examination in 1958.  Thus, it was determined that inservice 
scabies was an acute infestation, for which he received 
treatment and which resolved without any residuals.  

At a May 1989 personal hearing, the veteran presented 
testimony, in pertinent part, with respect to service 
connection for scabies.  In June 1989 the RO refused to 
reopen the claim based on the veteran's testimony in that 
there was no new factual basis for reconsiderations of the 
claim.  

Several years later, the veteran again attempted to reopen 
his claim for service connection for scabies.  In July 1997 
the Board denied reopening the claim.  In making its 
determination, the Board noted specifically that SMRs 
reflected that he had indeed been treated during service for 
scabies.  The Board also noted that postservice VA records 
had shown a disease of the chest with possible skin test of 
histoplasmin in 1972, and that the veteran had submitted 
numerous statements in the 1970s reporting that he 
experienced episodes of skin rash or scabies two to three 
times per year.  The Board also noted that the veteran had 
presented testimony in May 1989 in which he described being 
treated for scabies during service.  At that time, the 
veteran reported that the scabies had not returned, and that 
he no longer itched as a result.  In a February 1990 
statement, however, the veteran said that he was suffering 
from a skin irritation.  

The Board did not reopen the claim noting that the evidence 
submitted since the last denial in 1989 was neither new nor 
material in that the argument made by the veteran was the 
same as considered on previous occasions, and his statements 
and testimony as to medical causation were of no probative 
value.  

The Board noted that it had considered the assertions by 
veteran that he had a disability of service origin.  It 
pointed out that while he was competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he was not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The evidence submitted subsequent to the July 1997 Board 
decision is reported is pertinent part below.

In 1998 the veteran submitted a substantial quantity of 
duplicates of service and post service medical documentation 
which had been previously considered and associated with the 
claims file.  The more recently dated evidence notes by 
history the veteran's previous symptomatology.


A Foot Disorder

The evidence which was of record prior to the January 1977 
decision wherein the Board denied reopening the claim of 
entitlement to service connection for a foot disorder is 
reported in pertinent part below.

A review of the record discloses that the veteran first filed 
a claim for service connection for a foot disorder in April 
1958.  

The RO denied the claim in a June 1958 decision.  In 
connection with the claim, the RO reviewed the veteran's 
SMRs, together with a postservice VA examination report from 
May 1958.  The SMRs show that the veteran was treated on two 
occasions during service for pes planus.  He was hospitalized 
in February 1944, and it was noted that he had a history of 
flat feet.  

As reported earlier, he received a certificate of disability 
for discharge due to his preexisting pes planus which was 
manifested by painful feet.  At the time, it was held that 
this condition existed prior to induction, with no 
aggravation due to service.  In its denial, the RO noted that 
the 1958 VA examination pertinently showed pes planus, 
bilateral, 2nd degree, not specifically complained of.  Thus, 
service connection for pes planus was denied in that this 
disorder was not incurred in or aggravated by military 
service.  

The veteran appealed, but the Board upheld the denial in a 
July 1959 decision.  The Board's decision was after 
consideration of the same evidence reviewed by the RO in the 
1958 denial.  

In a statement received in February 1976, the veteran 
reported that he had fractured his right foot during service.  
He also reported that he had undergone right foot surgery in 
1974.  Evidence added to the record included private records 
from 1974 which showed that the veteran had indeed undergone 
foot surgery in December 1974.  The veteran was diagnosed as 
having first metatarsal cuneiform exostosis, bilaterally, 
hammer toe of the fifth digit, bilaterally, hammer toe of 
third right foot, and having contracted metatarsal phalangeal 
joints of the fourth toe, bilaterally.  No fracture was 
indicated.  

In a March 1976 rating decision, the RO denied the claim for 
pes planus and a right foot disability in that preexisting 
pes planus was not aggravated during service and because no 
other chronic right foot disability was demonstrated during 
service.  

The veteran appealed the denial of this claim to the Board 
and, in a January 1977 decision, the Board after reviewing 
the evidence of record also denied the claim.  In doing so, 
the Board noted that the evidence submitted since the 
previous denial was not new and material.  The basis of the 
denial was that the evidence of record did not reflect trauma 
to the feet during service, nor was there evidence of any 
treatment for foot disorders until 1974, more than 30 years 
after service separation.  




It was clear that the veteran had a foot disorder when he 
entered service (pes planus) but no aggravation was 
demonstrated therein.  The Board also noted that a statement 
by the veteran's mother that she recalled visiting the 
veteran during service when he was treated for a broken foot 
was based on memory recall that was not corroborated by the 
medical records.  Therefore, a foot disorder, first diagnosed 
more than 30 years after separation was too remote from 
active duty to be linked to his active service.  

At a May 1989 personal hearing, the veteran presented 
testimony, in pertinent part, with respect to his claim for 
service connection for a foot disorder.  In June 1989 the RO 
refused to reopen the claim based on the veteran's testimony 
in that there was no new factual basis for reconsideration of 
the claim.  

The evidence submitted since the January decision wherein the 
Board denied entitlement to service connection for a foot 
disorder is reproted in pertinent part below.

In 1998 the veteran submitted a substantial quantity of 
service and post service medical documentation, which for the 
most part had constituted duplicates of previously submitted 
documentation.  

Nonservice-Connected Disability Pension

The evidence which was of record prior to the July 1997 
decision wherein the Board denied reopening the claim of 
entitlement to nonservice-connected disability pension is 
reported in pertinent part below.

A review of the record reflects that an October 1975 letter 
by the veteran's congressman (submitted in support of his 
claims) was viewed as a claim for entitlement to nonservice-
connected disability pension benefits.  

In a February 1976 decision, the RO denied the veteran's 
claim, and the veteran was informed by correspondence that 
the claim was denied in that he was ineligible for such 
benefits since he was discharged or released from service 
before having served the required 90 days and/or his release 
prior to the 90 days was not precipitated by a service-
connected disability.  The RO based this decision on service 
records to include a document by the United States Army which 
had certified that his active service extended from December 
9, 1943, to February 14, 1944.  

Many years later, the veteran attempted to reopen this claim.  
Records added to the claims file subsequent to the 1976 
determination included a service administrative record 
showing that the veteran had entered service on November 18, 
1944, serving until February 14, 1945, and Merchant Marine 
discharge certificates, showing that he served in that 
capacity on or after September 25, 1945.  

In July 1997, the Board determined that new and material 
evidence had not been submitted, noting that even assuming 
the credibility of the evidence which reflected several more 
days of active duty than that certified earlier, the veteran 
would still not be eligible for a nonservice-connected 
pension.  He still did not have the requisite 90 days of 
active service, nor was he shown to have been discharged 
prior to the passage of 90 days due to a service-connected 
disability.  38 C.F.R. § 3.3(a)(3) (1996).  The Board also 
pointed out that Merchant Marine service after August 15, 
1945, was not considered active duty service.  38 C.F.R. 
§ 3.7(x)(15) (1996).  

The evidence submitted subsequent to the July 1997 decision 
wherein the Board denied reopening the claim of entitlement 
to nonservice-connected disability pension is reported in 
pertinent part below.

In 1998 the veteran submitted a substantial quantity of 
service and post service medical records, which for the most 
part were duplicates of previously submitted documentation.




Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20. 1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been denied, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).  




The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  

In Elkins v. West, 12 Vet App 209 (1999) (en banc) the Court 
held that the decision of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.  It is noted, however, that the last two steps in 
Elkins discuss "well-grounded" claims pursuant to 
38 U.S.C.A. § 5107(a).  Recently enacted and pending 
legislation reflects that the well groundedness requirement 
no longer exists.  VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Applicable still, however, is the first step in Elkins which 
requires that VA must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) so as to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:  

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presented.  Justice v. Principi, 3 Vet. App. 510, 
513 (1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).


Analysis

Each of the decisions on appeal turn on whether new and 
material evidence has been submitted since the most recent 
Board or RO denial which pertains to that issue.  



As indicated in the "Factual Background" portion of this 
decision above, the evidence submitted in these claims 
includes additional medical evidence, statements by the 
veteran, to include testimony, and additional service records 
reflecting Merchant Marine service.  These documents, as to 
each issue have been detailed above in the appropriate 
section regarding each claim.  

None of this medical evidence including private and VA 
records from the 1950s through 1998 shows the onset of a 
stomach disorder during service or for many years thereafter.  
The evidence also does not reflect a chronic skin disorder 
during service or thereafter, nor does it show a chronic foot 
disorder during service, or that his preexisting pes planus 
was aggravated therein.  

Moreover, the additional evidence still does not reflect that 
the veteran has the requisite 90 days of service and/or that 
his separation from service, if less than 90 days, was due to 
a service-connected disability.  

Under the foregoing circumstances, it is the Board's 
conclusion that this additional medical evidence associated 
with the record, in the veteran's attempt to reopen the 
claims on appeal, is not new and material, since it does not 
provide any corroboration of the veteran's underlying claims 
- that he has a chronic stomach disorder, skin disorder, or 
foot disorder that was incurred in or aggravated during 
service; or a current stomach, skin or foot disorder that is 
etiologically related to events that occurred during service.  
Nor does the evidence reflect that he has qualifying military 
service rendering him eligible for nonservice-connected 
pension benefits.  

As such, this evidence simply does not bear substantially or 
directly on the specific matters under consideration, and is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claims.  



Similarly, the statements containing the veteran's 
contentions may not be considered new and material because 
they merely duplicate the contentions advanced by the veteran 
when his claims were previously considered.  

Moreover, these contentions, inasmuch as they simply set 
forth the veteran's medical opinions, are not probative, 
since the evidence does not establish that the veteran is 
competent to render medical conclusions.  Therefore, they do 
not provide a basis upon which to reopen the appellant's 
previously denied claims regarding medical etiology.  
Espiritu; Routen, supra.  Also see Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus").  

In sum, the evidence added to the file, after the veteran's 
claims were denied in the previously referenced RO or Board 
decisions, is either duplicative or cumulative, and not 
competent to establish a relationship between the veteran's 
service and the disabilities at issue, or it simply fails to 
show any relationship between the disability at issue and the 
veteran's service.  Nor does it reflect that the veteran is 
eligible by law for nonservice-connected pension benefits 
based on his service.  Therefore, the evidence is not new and 
material.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
stomach disorder, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
scabies, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
foot disorder, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to nonservice-connected 
pension benefits, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

